DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-5 are objected to because of the following informalities:
The recitation of “…container of claim 10…” (claim 2, line 1) is believed to be --…container of claim 1…--.
Claims 3-5 are objected based upon their dependency from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 5,597,097), Adam (US 5,864,880), and further in view of Karl (US 2006/0163284).
Regarding claim 1, Henry discloses a container (5), said container comprising:

While Henry discloses the container comprising the hollow body including the first port, Henry fails to explicitly disclose wherein the container is to be worn by a user, the substance contained by the body providing thermal regulation to a user’s body when the container is adjacent the user’s body, and an attachment mechanism, said mechanism configured to maintain the hollow body in contact with the user’s body or clothing such that the substance within the hollow body provides the thermal regulation to the user’s body.
However, Adam teaches a liquid delivery system, comprising a container (18) to be worn by a user (refer to Fig. 1), said container being adapted to contain a substance for providing thermal regulation to a user’s body when the container is adjacent the user’s body (refer to col. 4, lines 39-43, wherein cool liquid within the container body 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Henry such that the container is to be worn by a user, the substance contained by the body providing thermal regulation to a user’s body when the container is adjacent the user’s body, and providing an attachment mechanism, said mechanism configured to maintain the hollow body in contact with the user’s body or clothing such that the substance within the hollow body provides the thermal regulation to the user’s body in view of the teachings by Adam, in order to provide a “hands free” carrying of the container, and a cooling effect on the body of the user while being carried.
While Henry as modified discloses the first port, Henry as modified fails to explicitly disclose wherein the first port is formed from the same material as the body.
However, Karl further teaches that it is known in the art of refrigeration, to provide a container to be worn by a user (refer to Fig. 2G), wherein a first port (66) is formed from the same material as a body (30).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry such that the first port is formed from the same material as the body, in order to decrease the possibilities of a leakage from occurring between the first port and the body in view of the teachings by Karl along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 2, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Henry as modified discloses wherein the hollow body further comprises a second port (48) adapted to input the substance (refer to col. 6, lines 26-28).

Regarding claim 3, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Henry as modified discloses a hose (36) connected to the first port (34) for allowing the user to dispense the substance via the hose (refer to col. 5, lines 52-54).

Regarding claim 4, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Henry as modified discloses wherein the second port (48) is formed at the top portion of the hollow body (refer to Fig. 2).

Regarding claim 5, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Henry as modified discloses wherein the first port (34) is asymmetrically placed to promote a flow of the substance out of the first second port (due to its position in regards with the bottom wall 30).

Regarding claims 7-8, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Henry as modified discloses the hollow body, but fails to explicitly disclose attachment points integrally molded within the hollow body, wherein the mechanism for securing the container includes one or more straps and the attachment points are adapted to receive the one or more straps.
However, Adam further teaches the container, comprising attachment points (42 and 43) integrally molded within the container (18), wherein the mechanism (23) for securing the container includes one or more straps (24R and 24L) and the attachment points (42 and 43) are adapted to receive the one or more straps (refer to col. 4, lines 44-51), in order to prevent the container from slipping downwardly with respect to the attachment mechanism (refer to col. 4, lines 48-51).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry by providing attachment points integrally molded within the hollow body, wherein the mechanism for securing the container includes one or more straps and the attachment points are adapted to receive the one or more straps in view of the teachings by Adam, in order to 

Regarding claim 12, Henry discloses an apparatus, said apparatus comprising:
a container body (5) being adapted to receive and contain a substance (water), said container body (5) having a front portion, back portion (refer to walls 18 for the front and back portions), top portion (10) and bottom portion (14) integrally formed from a same material (refer to Fig. 2), the front portion being connected to the back portion by two first and second side walls (22 and 26) formed between the top and bottom portions, said container body (5) having a first port (34) formed out of the bottom portion at a point where a bottom wall (30) of the bottom portion connects to the first side wall and being formed from the same material as the body (refer to Fig. 2), the bottom wall (30) extending from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall to facilitate drainage through the first port (34) at a lowest point of the container (refer to col. 4, lines 64-66, wherein the body has the angled wall 30, the purpose of which is to assist in complete and full drainage of the fluid held within fluid body).
While Henry discloses the apparatus including the container body, Henry fails to explicitly disclose wherein the apparatus is to be worn by a user, the substance provides thermal regulation to a user’s body when the container body is in contact with the user’s body or clothing, and a first mechanism configured to hold the container body in contact with the user’s body or clothing such that the substance within the container body provides the thermal regulation to the user’s body, the first mechanism comprising 
However, Adam teaches a liquid delivery system, comprising a container body (18) to be worn by a user (refer to Fig. 1), the container body being adapted to receive and contain a substance for providing thermal regulation to a user’s body when the container body is in contact with the user’s body or clothing (refer to col. 4, lines 39-43, wherein cool liquid within the container body has a cooling effect on the body of the person), and a first mechanism (23) configured to hold the container body (18) in contact with the user’s body or clothing such that the substance within the container body provides the thermal regulation to the user’s body, the first mechanism (23) comprising a strapless sleeve (refer to Fig. 10a-10b) configured to accept and hold the container body, said sleeve being configured to be held on and against a side of the user’s body or clothing, in order to provide a “hands free” carrying of the apparatus, and a cooling effect on the body of the user while being carried.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Henry such that the apparatus is to be worn by a user, the substance provides thermal regulation to a user’s body when the container body is in contact with the user’s body or clothing, and a first mechanism configured to hold the container body in contact with the user’s body or clothing such that the substance within the container body provides the thermal regulation to the user’s body, the first mechanism comprising a strapless sleeve configured to accept and hold the container body, said sleeve being configured to be held on and against a side of the user’s body or clothing in view of the teachings by Adam, in order to provide a 
While Henry as modified discloses the first port, Henry as modified fails to explicitly disclose wherein the first port is formed from the same material as the body.
However, Karl further teaches that it is known in the art of refrigeration, to provide a container to be worn by a user (refer to Fig. 2G), wherein a first port (66) is formed from the same material as a body (30).
One having ordinary skill in the art would recognize that by providing the first port formed from the same material as the body, it will decrease the possibilities of a leakage from occurring between the first port and the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry such that the first port is formed from the same material as the body, in order to decrease the possibilities of a leakage from occurring between the first port and the body in view of the teachings by Karl along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 17, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Henry as modified discloses wherein the container body has a profile (in the instant case, the term “profile” has been considered as an outline of something) that substantially conforms to a profile of body armor worn by the user (refer to Fig. 1 as taught by Adam).

Regarding claim 18, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Henry as modified discloses wherein the container body comprises a second port (48) to input the substance and the first port (34) is adapted to output the substance.

Regarding claim 19, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Henry as modified discloses a hose (36) connected to the first port (34) for allowing the user to dispense the substance via the hose.

Regarding claim 20, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Henry as modified discloses a hose (36) connected to the first port (34), said hose (36) comprising a valve (refer to col. 5, lines 57-60, wherein in the instant case, nozzle 40 is being considered to provide the function of a valve since it can be selectively opened and closed for the passage of fluid from the body) for allowing the user to drink the substance via the hose.
For clarity, the recitation “for allowing the user to drink the substance via the hose” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Henry meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 21, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Henry as modified discloses wherein the substance is water (refer to col. 8, lines 65-66, wherein the body can be used for carrying water).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 5,597,097), Adam (US 5,864,880), Karl (US 2006/0163284), and further in view of Spencer (us 2006/0113336).
Regarding claim 9, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Henry as modified discloses the hollow body, but fails to explicitly disclose an armored plane attached to one or more portions of the hollow body.
However, Spencer teaches a portable hydration system (refer to Fig. 1), including an armored plane (20) attached to one or more portions of a hollow body (12), in order to provide protection to the hollow body (refer to par. 35, lines 20-21).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry by providing an armored plane attached to one or more portions of the hollow body in view of the teachings by Spencer, in order to further protect the hollow body.

Regarding claim 22, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Henry as modified discloses the container 
However, Spencer teaches a portable hydration system (refer to Fig. 1), including an armored plane (20) attached to one or more portions of a container body (12), in order to provide protection to the container (refer to par. 35, lines 20-21).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry by providing an armored plane attached to one or more portions of the container body in view of the teachings by Spencer, in order to further protect the container body.

Claims 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 5,597,097), Adam (US 5,864,880), Karl (US 2006/0163284), and further in view of Martushev (US 5,472,124).
Regarding claim 10, Henry discloses a container, said container comprising: 
a hollow body having a front portion, back portion (refer to walls 18 for the front and back portions), top portion (10) and bottom portion (14) integrally formed from a same material (refer to Fig. 2), the front portion being connected to the back portion by first and second side walls (22 and 26) formed between the top and bottom portions, said body having a surface with an outer edge and a first port (34) formed out of the bottom portion at a point where a bottom wall (30) of the bottom portion connects to the first side wall (22), said body being adapted to contain a substance (water),
the bottom wall (30) extending from a connection to the second side wall (26) and sloping towards the point where the bottom wall connects to the first side wall (refer 
While Henry discloses the container comprising the hollow body including the first port, Henry fails to explicitly disclose wherein the container is to be worn by a user, and the substance contained by the body providing thermal regulation to a user’s body when the container is adjacent the user’s body.
However, Adam teaches a liquid delivery system, comprising a container (18) to be worn by a user (refer to Fig. 1), said container being adapted to contain a substance for providing thermal regulation to a user’s body when the container is adjacent the user’s body (refer to col. 4, lines 39-43, wherein cool liquid within the container body has a cooling effect on the body of the person), in order to provide a “hands free” carrying of the container, and a cooling effect on the body of the user while being carried.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Henry such that the container is to be worn by a user, and the substance contained by the body providing thermal regulation to a user’s body when the container is adjacent the user’s body in view of the teachings by Adam, in order to provide a “hands free” carrying of the container, and a cooling effect on the body of the user while being carried.
While Henry as modified discloses the first port, Henry as modified fails to explicitly disclose wherein the first port is formed from the same material as the body.

One having ordinary skill in the art would recognize that by providing the first port formed from the same material as the body, it will decrease the possibilities of a leakage from occurring between the first port and the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry such that the first port is formed from the same material as the body, in order to decrease the possibilities of a leakage from occurring between the first port and the body in view of the teachings by Karl along with the knowledge generally available to one having ordinary skill in the art of refrigeration.
While Henry as modified discloses the first port, Henry as modified fails to explicitly disclose the first port being formed within a recessed portion of the outer edge where the bottom wall connects to the first side wall.
However, Martushev further teaches a fluid dispensing container (refer to Figs. 1 and 5), comprising a first port (34) being formed within a recessed portion (refer to Fig. 5) of an outer edge where a bottom wall connects to a first side wall (refer to col. 4, lines 62-64).
One having ordinary skill in the art of refrigeration would recognize that by providing the first port being formed within a recessed portion of the outer edge where the bottom wall connects to the first side wall, it will help prevent any damage to the first port while manipulating the container.


Regarding claim 15, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Henry as modified discloses the hollow body, but fails to explicitly disclose at least one attachment point for receiving a mechanism that maintains the hollow body in contact with the user’s body or clothing.
However, Adam further teaches the liquid delivery system, comprising at least one attachment point (44 and 45, Figs. 10a-10b) for receiving a mechanism (support straps 24R and 24L) that maintains the container in contact with the user’s body or clothing, in order to prevent the container from slipping downwardly (refer to col. 4, lines 48-51).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry by providing at least one attachment point for receiving a mechanism that maintains the hollow body in contact with the user’s body or clothing in view of the teachings by Adam, in order to prevent the hollow body from slipping downwardly while being carried.

Regarding claim 16, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Henry as modified discloses wherein the mechanism includes at least one strap (support straps 24R and 24L as taught by Adam) and the at least one attachment point (44 and 45, Figs. 10a-10b as taught by Adam) is adapted to receive the at least one strap (refer to col. 4, lines 44-51).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 5,597,097), Adam (US 5,864,880), Karl (US 2006/0163284), and further in view of Loofbourrow (US 4,656,840).
Regarding claim 11, Henry as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Henry as modified discloses the hollow body, but fails to explicitly disclose a positive relief being formed on a first side of the hollow body and a negative relief being formed on a second side of the hollow body, wherein the positive relief is adapted to mate with a negative relief of another container to facilitate stacking or linked storage of multiple containers.
However, Loofbourrow further teaches a container for freezable liquid (refer to Figs. 1-5), including a positive relief (16) being formed on a first side of a hollow body (10) and a negative relief (26) being formed on a second side of the hollow body (10), wherein the positive relief (16) is adapted to mate with a negative relief of another container (refer to Fig. 4), in order to enable joining of a plurality of containers together (refer to col. 1, lines 11-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Henry by providing a 

Response to Arguments
Applicant’s arguments, see pp.6-11, filed on 10/01/2021, with respect to claims 1-5, 7-12 and 15-22 have been fully considered and are persuasive. The rejection of claims 1-5, 7-12 and 15-22 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANA M VAZQUEZ/Examiner, Art Unit 3763